Citation Nr: 1417546	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  09-17 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for residuals of frostbite.


REPRESENTATION

Appellant represented by:	Samuel K. Richardson, Agent


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The issues currently on appeal were before the Board in April 2011, at which point the appeal was remanded for additional development.  The issues have now been returned for further appellate review.

The Board notes that the issue of entitlement to service connection for a bilateral foot disorder, to include pes planus, was also before the Board in April 2011.  In a January 2013 rating decision, the VA RO in Atlanta, Georgia granted service connection for a bilateral foot condition.  As this is considered a complete grant of the benefit on appeal, this issue is no longer before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has an acquired psychiatric disorder, to include depression, that is etiologically related to service.

2.  The evidence of record does not show that the Veteran has residuals of frostbite that are etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include depression, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for the residuals of frostbite have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claim for service connection, the Veteran was mailed a letter in June 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The June 2006 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist the Veteran has also been met.  Service treatment records, and identified VA treatment records, private treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  The Veteran has noted that he submitted an overseas treatment record that shows he received treatment for frostbite while serving in Germany.  The Board notes that this treatment record is not included in the claims file.  In May 2011 the Veteran noted that he would re-send any information he had regarding the overseas treatment.  The Veteran has failed to submit the evidence.  As such, the Board has fulfilled its duty to assist in obtaining service treatment records.  The Veteran has not identified any other outstanding medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

The Board acknowledges that no VA medical examination or medical opinion has been obtained with respect to either claim.  The VA must provide a VA medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran does not have a current diagnosis for residuals of frostbite.  The Veteran does have a current diagnosis of depression.  However, there is no evidence that the Veteran experienced symptoms of depression while he was in active service.  Further, the treatment records do not provide any indication that the Veteran's current diagnosis is related to his active service.  In fact, as noted below, the treatment records indicate that the Veteran's current diagnosis of depression is associated with unrelated factors including his failing health and financial status.  Given the foregoing, examinations, and etiological opinions, need not be obtained.  McLendon, 20 Vet. App. 79; see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Legal Criteria

The Veteran asserts that he suffers from the residuals of frostbite and depression.  He claims that both conditions have persisted since his active duty service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

A review of the Veteran's service treatment records shows no complaints of or treatment for frostbite or an acquired psychiatric disability.  In August 1978, the Veteran was afforded an exit examination.  The Veteran was evaluated as clinically normal other than pes planus.  In the corresponding report of medical history, the Veteran reported that he was in good health and he checked "no" in response to the questions of whether he had or had ever had "depression or excessive worry" or "nervous trouble of any sort."

A review of post-service medical treatment records does not show any treatment for residuals of frostbite.  VA medical center (VAMC) treatment records do show treatment for depression from 2005 to 2007.  An October 2005 treatment record diagnoses the Veteran with major depressive disorder with psychotic features and relates the diagnosis to medical problems, financial problems, and isolation.  A September 2006 treatment record notes that the Veteran hurts every day from physical pain and is frustrated about being unable to do things that he used to do.  A November 2006 treatment record relates the Veteran's depression to his financial problems.  A December 2006 treatment record notes that the Veteran is depressed because of financial problems and has periods of anxiety secondary to staying at home.  VAMC treatment records go through 2012, but there is no record of treatment for depression after February 2007.

The Veteran has also submitted private treatment records, which show a diagnosis of depression as early as July 1996.  Private treatment records also show treatment for anxiety and depression from 1998 through 1999.   

Based on the evidence of record, the Board finds that service connection for an acquired psychiatric disorder, to include depression, is not warranted.  As described in detail above, all the credible and probative evidence explains why any acquired psychiatric disorder is unrelated to active duty.  All the treatment notes of record indicate that the Veteran's current diagnosis is related to factors other than active duty service, including his failing health and his financial problems.  There is no other indication that the Veteran's depression or other acquired psychiatric disorder is related to active duty service, and the Veteran has not reported such when seeking treatment.

While the Veteran might sincerely believe that he has an acquired psychiatric disorder that is related to his active service and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran has a current medical diagnosis of depression or another acquired psychiatric disorder that is related to his active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Based on the evidence of record, the Board also finds that service connection for residuals of frostbite is not warranted.  The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Veteran is not currently treated for residuals of frostbite.  The Veteran notes that he had frostbite in service.  However, as noted above, there is no service treatment record included in the claims file that would provide objective evidence of such treatment.  The Board has requested that the Veteran resubmit the treatment record that he claims to possess, but the Veteran has failed to do so.  

The Board notes that the Veteran has asserted that he has had residuals of frostbite for an extended period of time.  While the Veteran might sincerely believe that he has residuals of frostbite, the Veteran has also not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Thus, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board also notes that residuals of frostbite are not listed under the schedule of ratings as a condition that is capable of service connection.  The Veteran has not alleged that he has an actual disability as the result of frostbite and the Veteran is not currently treated for any disability that may have been the result of frostbite in service.  Therefore, service connection for the residuals of frostbite is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for an acquired psychiatric disorder, to include depression, and the residuals of frostbite, is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression, is denied

Entitlement to service connection for the residuals of frostbite is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


